Citation Nr: 9901956	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-02 840	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Service connection for myeloproliferative disorder due to 
exposure to ionizing radiation during service.

2.  Service connection for prostate cancer due to exposure to 
ionizing radiation during service.

3.  Service connection for degenerative bone disease due to 
exposure to ionizing radiation during service.

4.  Service connection for hypertension and enlarged heart 
due to exposure to ionizing radiation during service.

5.  Service connection for diabetes mellitus due to exposure 
to ionizing radiation during service.

6.  Service connection for gall bladder disorder due to 
exposure to ionizing radiation during service.

7.  Service connection for hepatosplenomegaly due to exposure 
to ionizing radiation during service.

8.  Service connection for eye disorder due to exposure to 
ionizing radiation during service.

9.  Service connection for degenerative arthritis due to 
exposure to ionizing radiation during service.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1945 to February 1949.

2.	On December 29, 1998, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, that the veteran died on December [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); Rule of Practice 1302, 
62 Fed. Reg. 55169 (1997) (to be codified at 38 C.F.R. § 
20.1302). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a); Rule of Practice 
1302, 62 Fed. Reg. 55169 (1997) (to be codified at 38 C.F.R. 
§ 20.1302).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1997).


ORDER

The appeal is dismissed.



		
      NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was 


	(CONTINUED ON NEXT PAGE)

before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  The date which appears on the face of 
this decision constitutes the date of mailing and the copy of 
this decision is the notice of the action taken on this 
appeal by the Board of Veterans' Appeals.



- 2 -
